09-4432-ag
         Ngo v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A090 347 358
                                                                               A090 347 359
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of October, two thousand ten.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _______________________________________
12
13       LILY AMELIA NGO, LUKAS EVEN,
14                Petitioners,
15
16                       v.                                     09-4432-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONERS:              Aaron Shapiro, The Shapiro Law Firm,
24                                     New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Civil Division; Greg D.
28                                     Mack, Senior Litigation Counsel;
 1                             Genevieve Holm, Trial Attorney,
 2                             Office of Immigration Litigation,
 3                             Civil Division, United States
 4                             Department of Justice, Washington,
 5                             D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED, that the petition for review

10   is DENIED.

11       The Petitioners, Lily Amelia Ngo and Lukas Even,

12   natives and citizens of Indonesia, seek review of a

13   September 29, 2009, order of the BIA affirming the January

14   18, 2008, decision of Immigration Judge (“IJ”) George T.

15   Chew denying their applications for asylum, withholding of

16   removal, and relief under the Convention Against Torture

17   (“CAT”).     In re Ngo, Nos. A090 347 358/359 (B.I.A. Sept. 29,

18   2009), aff’g Nos. A090 347 358/359 (Immig. Ct. N.Y. City

19   Jan. 18, 2008).    We assume the parties’ familiarity with the

20   underlying facts and procedural history in this case.

21       Under the circumstances of this case, we review the

22   IJ’s decision as supplemented by the BIA’s decision.     See

23   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     We

24   uphold administrative factual findings unless any reasonable

25   adjudicator would be compelled to conclude to the contrary.


                                     2
 1   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

 2   F.3d 510, 513 (2d Cir. 2009).

 3       The Petitioners do not challenge the IJ’s determination

 4   that the harm they suffered based on their Chinese ethnicity

 5   and Christian religion constituted mere harassment.     See

 6   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

 7   Cir. 2006).    Instead, they assert that the IJ failed to

 8   consider the aggregate effect of that harm.    However, there

 9   is no indication that the IJ failed to consider the

10   cumulative effect of the Petitioners’ alleged harm.     Cf.

11   Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 290 (2d

12   Cir. 2007); Poradisova v. Gonzales, 420 F.3d 70, 79-80 (2d

13   Cir. 2005).*   We therefore find no error in the IJ’s

14   determination that the Petitioners failed to establish past

15   persecution.

16       In the absence of past persecution, an alien can

17   demonstrate eligibility for relief if he can show that he

18   has a well-founded fear of future persecution on account of

19   a protected ground.    Ramsameachire v. Ashcroft, 357 F.3d

         *
            To the extent petitioner now identifies her psychological
     harm as “enochlophobia,” our review is limited to those issues
     exhausted before the agency. See 8 U.S.C. § 1252(d)(1); Zhong v.
     U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir. 2007). In any
     event, we are not persuaded that the IJ failed to consider the
     harm now so labeled.

                                     3
 1   169, 178 (2d Cir. 2004); 8 C.F.R. § 1208.13(b)(2)(I).    Here,

 2   substantial evidence supports the agency’s conclusion that

 3   the Petitioners failed to demonstrate a well-founded fear of

 4   future persecution on account of their Chinese ethnicity and

 5   Christian beliefs.    In support of that conclusion, the IJ

 6   reasonably noted that: (1) the Petitioners did not establish

 7   past persecution; (2) Indonesia was experiencing a “golden

 8   age for Chinese Christians”; and (3) conditions for Chinese

 9   Christians in Indonesia had “improved significantly since

10   1998 during the riots.”    See Santoso v. Holder, 580 F.3d

11   110, 111-12 (2d Cir. 2009).    The Petitioners do not address,

12   much less challenge the IJ’s country condition findings.

13   Instead, they merely reiterate the incidents of harm they

14   referred to in arguing that they suffered past persecution,

15   asserting that these same incidents show that they have a

16   well-founded fear.    In light of the IJ’s findings as to past

17   persecution, the agency reasonably found that the

18   petitioners failed to establish a well-founded fear of

19   future persecution.

20       Because the Petitioners were unable to meet their

21   burden for asylum, they necessarily failed to meet the

22   higher burden required for withholding of removal.    See Paul


                                    4
 1   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

 2       For the foregoing reasons, the petition for review is

 3   DENIED.   As we have completed our review, any stay of

 4   removal that the Court previously granted in this petition

 5   is VACATED, and any pending motion for a stay of removal in

 6   this petition is DISMISSED as moot.

 7                               FOR THE COURT:
 8                               Catherine O’Hagan Wolfe, Clerk
 9
10




                                   5